Citation Nr: 1046989	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
adjustment disorder, and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from June 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) which, in pertinent part, denied service 
connection for PTSD.  The issue has now been recharacterized to 
better reflect the evidence of record, in accordance with 
applicable case law.  A Veteran, as a layperson, is not competent 
to diagnose a psychiatric illness; a claim for one condition must 
therefore be read as a claim for all currently diagnosed 
conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Multiple other claims were also denied in the September 2006 
decision; the Veteran did initiate appeals of these matters by 
filing timely notice of disagreements in January 2007 and May 
2007.  However, he failed to perfect any of those appeals 
following the issuance of a statement of the case in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed service connection for PTSD, based upon a 
verified stressor.  While serving as a military policeman, he 
shot and killed an armed and uncooperative soldier who had fired 
on him.

However, while doctors have discussed and considered the 
stressor, PTSD has not been diagnosed by any medical 
professional.  Instead, adjustment disorder and depression have 
been noted.  No competent, clear opinion regarding any 
relationship between these conditions and service is of record.  
As the Veteran's claim must be considered to include these 
alternative diagnoses, remand is required to obtain a clear nexus 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the 
VA medical center in El Paso, as well as all 
associated clinics and any other VA facility 
identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric diagnoses, and should 
opine as to whether any such was caused or 
aggravated by military service, to include 
discussion of whether any current condition 
was first manifested during active duty.  
Aggravation means a condition was worsened 
beyond the natural progression.  A full and 
complete rationale for all opinions expressed 
is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


